IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                               No. 99-30968
                             Summary Calendar


                             LANDON MARSHALL,

                                                Petitioner-Appellant,

                                   versus

                          BURL CAIN, Warden,
                     Louisiana State Penitentiary,

                                                Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                         USDC No. 99-CV-592-J
                         --------------------
                             July 19, 2000

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

           Landon    Marshall    appeals    from    the   district   court's

dismissal of his 28 U.S.C. § 2254 habeas petition as time-barred.

The district court granted a certificate of appealability on the

question whether the district court should have equitably tolled

the limitation period.      We affirm.

           Marshall argues that the district court should have

equitably tolled the one year limitation period of 28 U.S.C.                §

2244(d)    because    his   inmate    counsel      substitute   incorrectly



     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-30968
                                -2-

interpreted the applicable filing deadlines.   Marshall's ignorance

of legal requirements does not justify equitable tolling.       See

Felder v. Johnson, 204 F.3d 168, 172 (5th Cir. 2000).   Marshall has

failed to show that he was actively misled or prevented in some

extraordinary way from asserting his rights.       See Coleman v.

Johnson, 184 F.3d 398, 402 (5th Cir. 1999), cert. denied, 120 S.

Ct. 1564 (2000).

          AFFIRMED.